DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 06/30/2021. Claims 1, 7, 10-12, 14-16, and 18-19 have been amended. Claims 2, 8-9, and 17 have been cancelled. Claims 1, 3-7, 10-16 and 18-21 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 11-12, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna.
Regarding claim 1, McKenna, an oximetry system, teaches pulse oximeter (paragraphs [0015]-[0016]), comprising:
a light emitting device configured to emit white light to irradiate a blood vessel (116 is a broadband light source (thus emits white light); paragraph [0019]; Figure 3); and
a sensor configured to detect transmitted light that is received from the light emitting device, subsequently to the transmitted light having irradiated the blood vessel (118; paragraphs [0024]-[0026]; Figure 3, 6), the sensor including

a red photoelectric conversion device configured to sense a particular red wavelength spectrum of light (paragraphs [0040]-[0044]; Figures 3, 6).
Further McKenna teaches a light emitter to emit white light, but does not explicitly teach having an intensity of about 1 to about 10 mW.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to emit light at an intensity of about 1 to about 10 mW, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (see MPEP 2143)  
Regarding claim 3, McKenna teaches wherein
the red photoelectric conversion device is an organic red photoelectric conversion device (paragraphs [0037]-[0038]; Figures 3, 5), and
the organic red photoelectric conversion device is between a semiconductor substrate and the near infrared organic photoelectric conversion device (paragraphs [0037]-[0038]; Figures 3, 5).
Regarding claim 6, McKenna teaches further comprising:
a signal processor configured to calculate a heart rate and oxygen saturation (paragraph [0016]) based on a determination of
an absorbance of near infrared light that is measured by the near infrared organic photoelectric conversion device based on at least a portion of the transmitted light in the particular near infrared wavelength spectrum being absorbed by the near infrared organic photoelectric conversion device (paragraphs [0020]-[0024]), and
an absorbance of red light that is measured by the red photoelectric conversion device based on at least a portion of the transmitted light in the particular red wavelength spectrum being absorbed by the red photoelectric conversion device (paragraphs [0020]-[0024]).
Regarding claim 11, McKenna teaches a wearable pulse oximeter (paragraphs [0015]-[0016]), comprising:
a light emitting device configured to emit white light (116 is a broadband light source (thus emits white light); paragraph [0019]; Figure 3); and
a sensor including a stack of a near infrared organic photoelectric conversion device and a red organic photoelectric conversion device, the near infrared organic photoelectric conversion device configured to sense a particular near infrared wavelength spectrum of light, the red organic photoelectric conversion device configured to sense a particular red wavelength spectrum of light (paragraphs [0037]-[0038]; Figures 3, 5).
Further McKenna teaches a light emitter to emit white light, but does not explicitly teach having an intensity of about 1 to about 10 mW.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to emit light at an intensity of about 1 to about 10 mW, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (see MPEP 2143)  
Regarding claim 12, McKenna teaches further comprising:
a signal processor configured to calculate a heart rate and oxygen saturation (paragraph [0016]) based on a determination of
an absorbance of near infrared light that is measured by the near infrared organic photoelectric conversion device based on at least a portion of the white light that is emitted by the light emitting device in the particular near infrared wavelength spectrum being absorbed by the near infrared organic photoelectric conversion device (paragraphs [0020]-[0024]), and
an absorbance of red light that is measured by the red photoelectric conversion device based on at least a portion of the white light that is emitted by the light emitting device in the particular red wavelength spectrum being absorbed by the red photoelectric conversion device (paragraphs [0020]-[0024]).
Regarding claim 19, McKenna teaches a pulse oximeter (abstract, paragraphs [0015]-[0016]), comprising:
a light emitting device configured to emit white light (116 is a broadband light source (thus emits white light); paragraph [0019]; Figure 3); and
a sensor configured to detect a particular limited wavelength portion of the white light that is emitted by the light emitting device (118; paragraphs [0024]-[0026]; Figure 3, 6), the sensor including
a near infrared organic photoelectric conversion device configured to sense a particular near infrared wavelength spectrum of light (paragraphs [0040]-[0044]; Figures 3, 6), and
a red photoelectric conversion device configured to sense a particular red wavelength spectrum of light (paragraphs [0040]-[0044]; Figures 3, 6).
Further McKenna teaches a light emitter to emit white light, but does not explicitly teach having an intensity of about 1 to about 10 mW.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to emit light at an intensity of about 1 to about 10 mW, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (see MPEP 2143)  
Regarding claim 20, McKenna teaches wherein the red photoelectric conversion device is between the near infrared organic photoelectric conversion device and a semiconductor substrate (paragraphs [0037]-[0038]; as shown in Figure 5).
Regarding claim 21, McKenna teaches further comprising:
a signal processor configured to calculate a heart rate and oxygen saturation (paragraph [0016]) based on a determination of
an absorbance of near infrared light that is measured by the near infrared organic photoelectric conversion device based on at least a portion of the white light that is emitted by 
an absorbance of red light that is measured by the red photoelectric conversion device based on at least a portion of the white light that is emitted by the light emitting device in the particular red wavelength spectrum being absorbed by the red photoelectric conversion device (paragraphs [0020]-[0024]).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna as applied to claim 1 above, and in further view of US 20170055907 A1 (cited in IDS dated 08/23/2019, hereinafter referred to as “Altebaeumer”). 
Regarding claim 4, McKenna teaches both a red photoelectric conversion device and an infrared photoelectric conversion device (paragraphs [0040]-[0044]; Figure 6), but does not explicitly teach wherein the red photoelectric conversion device is an inorganic red photoelectric conversion device embedded in a semiconductor substrate. 
However, Altebaeumer, a wearable biometric device, teaches wherein the red photoelectric conversion device is an inorganic red photoelectric conversion device embedded in a semiconductor substrate (teaches an arrangement of both organic and inorganic photoelectric conversion devices; teaches a red inorganic photoelectric conversion device; paragraph [0035], [0067]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKenna, to use inorganic red photoelectric conversion devices, as taught by Altebaeumer, because doing so allows the user the ability of measuring for red light. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143).
Regarding claim 5, McKenna, in view of Altebaeumer, teaches wherein
the inorganic red photoelectric conversion device includes an array of a plurality of inorganic red photoelectric conversion elements (teaches an arrangement of both organic and 
each inorganic red photoelectric conversion element of the plurality of inorganic red photoelectric conversion elements defines a separate unit pixel (paragraph [0035], [0042], [0067]; as taught by Altebaeumer).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna as applied to claim 11 above, and in further view of US 20100234706 A1 (hereinafter referred to as “Gilland”).
Regarding claim 13, McKenna teaches a display (104; Figure 1), but does not explicitly teach further comprising: a flexible display configured to display a signal of the sensor.
However, Gilland, an oximeter, teaches a flexible display configured to display a signal of the sensor (20 display is on the flexible sensor 16; paragraphs [0018]-[0020]; Figure 1, 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKenna, to have a flexible display, as taught by Gilland, because doing so allows a user to see their heart rate and oxygen saturation on the sensor itself.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna in view of Altebaeumer and US 20170078513 A1 (hereinafter referred to as “Chang”). 
Regarding claim 14, McKenna teaches an angiographic device (abstract), comprising:
a red photoelectric conversion device embedded in a semiconductor substrate, the red photoelectric conversion device configured to sense a particular red wavelength spectrum of light (paragraphs [0040]-[0044]; Figure 6); and 

a near infrared organic photoelectric conversion layer on the semiconductor substrate (paragraphs [0028]-[0036]; Figure 4), the near infrared organic photoelectric conversion layer configured to sense a particular near infrared wavelength spectrum of light (paragraphs [0028]-[0036]; Figure 4),
wherein the inorganic red photoelectric conversion device is configured to sense a particular red wavelength spectrum of light of transmitted light that is received from the light emitting device, subsequently to the transmitted light having irradiated the blood vessel, and the near infrared organic photoelectric conversion device is configured to sense a particular near infrared wavelength spectrum of light of the transmitted light (paragraphs [0020]-[0024]).
Further McKenna teaches a conductive layer on the near infrared organic photoelectric conversion layer, and a conducive layer between the near infrared organic photoelectric conversion layer and the semiconductor substrate (paragraphs [0028]-[0036]; Figure 4); but does not explicitly teach the red photoelectric conversion device being inorganic, a common electrode on the near infrared organic photoelectric conversion layer, and a pixel electrode between the near infrared organic photoelectric conversion layer and the semiconductor substrate
            However, Altebaeumer, a wearable biometric device, teaches wherein the red photoelectric conversion device is an inorganic red photoelectric conversion device embedded in a semiconductor substrate (teaches an arrangement of both organic and inorganic photoelectric conversion devices; teaches a red inorganic photoelectric conversion device; paragraph [0035], [0067]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKenna, to use inorganic red photoelectric conversion devices, as taught by Altebaeumer, because doing so 
Additionally, Chang, teaches a common electrode on the near infrared organic photoelectric conversion layer (paragraph [0054]-[0056]; teaches these light detectors can be used for pulse oximetry; paragraphs [0113]-[0014]), and a pixel electrode between the near infrared organic photoelectric conversion layer and the semiconductor substrate (paragraph [0054]-[0056]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKenna, to use a common electrode and pixel electrode, as taught by Chang. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143).
Further McKenna, in view of Altebaeumer and Chang, teaches a light emitter to emit white light, but does not explicitly teach having an intensity of about 1 to about 10 mW.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to emit light at an intensity of about 1 to about 10 mW, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (see MPEP 2143)  
Regarding claim 15, McKenna, in view of Altebaeumer and Chang, teaches further comprising:
a signal processor configured to calculate a heart rate and oxygen saturation (paragraph [0016]; as taught by McKenna) based on a determination of
an absorbance of near infrared light that is measured by the near infrared organic photoelectric conversion device based on at least a portion of the white light that is emitted by the light emitting device in the particular near infrared wavelength spectrum being absorbed by the near infrared organic photoelectric conversion device (paragraphs [0020]-[0024]; as taught by McKenna), and
.

Allowable Subject Matter
Claims 7 and 16, and claims dependent thereof, are allowed.

Response to Arguments
Applicant’s arguments, filed 06/30/2021, with respect to 35 USC 103 rejections of claims 7 and 16, and claims dependent thereof, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 7 and 16, and claims dependent thereof, have been withdrawn. 

Applicant's arguments filed 06/30/2021, with respect to prior art rejections of claim 1, 11, 14, and 19, and claims dependent thereof, have been fully considered but they are not persuasive. 
	Regarding independent claims 1, 11, 14, and 19, Applicant argues that the incorporated limitation of a light emitting device configured to emit white light having an intensity of 1 to about 10mW (limitation previously in claim 2 of claims entered on 01/24/2019). Specifically, Applicant argues that it would not have been obvious one of ordinary skill in the art at the time of the filing of the invention to emit white light having an intensity of 1 to about 10mW nor would it require routine skill in the art to discover an optimum or workable range of 1 to 10 mw. 
	Examiner respectfully disagrees. McKenna already teaches an emitter that emits white light. One of ordinary skill in the art at the time of the invention would be able to discover an optimum or workable intensity range for the white light emitter. As the general conditions of a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791